          Case 1:20-cv-02146-TJK Document 47 Filed 10/29/20 Page 1 of 6




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


 DR. SAAD ALJABRI,

        Plaintiff,

        v.                                           Civil Action No. 1:20-cv-02146-TJK

 MOHAMMED BIN SALMAN BIN
 ABDULAZIZ AL SAUD, et al.

        Defendants.



                     PLAINTIFF’S MOTION TO PARTIALLY UNSEAL

       Having successfully completed service of process on the Alternative Service Defendants

pursuant to the Alternative Service Order (defined below) and the Foreign Mailing Defendants,

Plaintiff Dr. Saad Aljabri (“Plaintiff”), by and through his undersigned counsel, hereby moves this

Court for an Order: (1) unsealing Docket Number 9 (Sealed Motion for Leave to File Document

under Seal filed August 21, 2020), Docket Number 14-5 (Exhibit E to Sealed Motion for Leave to

File Document under Seal filed September 11, 2020), Docket Number 15 (Sealed Order filed

September 22, 2020), Docket Number 16 (Sealed Affidavits filed September 15, 2020), Docket

Number 18 (Sealed Document filed September 25, 2020), and Docket Number 19 (Sealed

Document filed September 25, 2020), including any attachments; and (2) replacing previously

sealed Docket Number 14 (September 11, 2020 Sealed Motion), Docket Number 14-1 (Exhibit A

to September 11, 2020 Sealed Motion), Docket Number 14-2 (Exhibit B to September 11, 2020

Sealed Motion), Docket Number 14-3 (Exhibit C to September 11, 2020 Sealed Motion), Docket

Number 14-4 (Exhibit D to September 11, 2020 Sealed Motion), and Docket Number 17 (Sealed
            Case 1:20-cv-02146-TJK Document 47 Filed 10/29/20 Page 2 of 6




Motion filed September 15, 2020) with redacted versions filed separately under seal as Docket

Numbers 43 and 45.1 As grounds therefore, Plaintiff states as follows:

       1.      On August 21, 2020, Plaintiff filed a Motion for Leave to File Affidavits

Requesting Foreign Mailing Under Seal (“Foreign Mailing Sealing Motion”), requesting

permission to file Affidavits Requesting Foreign Mailing under seal in order to allow Plaintiff to

effectuate service under Rules 4(f)(2)(C)(ii) and 4(h)(2) of the Federal Rules of Civil Procedure.

Dkt. 9. Plaintiff requested temporary sealing of the Affidavits and related documents “given the

likelihood that the Foreign Mailing Defendants will attempt to evade service if given advanced

notice that an attempt at service is imminent and the manner in which that service will occur.”2 Id.

at 4. Plaintiff stated that he “will move to unseal” the Affidavits “[o]nce he has successfully

effectuated service on the Foreign Mailing Defendants under Rule 4(f)(2)(C)(ii).” Id. at 6–7.

       2.      On September 11, 2020, Plaintiff filed a Motion for Alternative Service

(“Alternative Service Motion”), seeking the Court’s authorization to allow Plaintiff to effectuate

service on the Alternative Service Defendants3 “through the messaging application WhatsApp and

by mail to each Alternative Service Defendant’s place of employment” (the “Alternative Service

Methods”) pursuant to an order from the Court under Rules 4(f)(3) and 4(h)(2). Dkt. 14-1 at 1.



1
  For the Court’s convenience, Plaintiff also filed separate versions of Docket Numbers 14, 14-1,
14-2, 14-3, 14-4, and 17 under seal, which contain highlighting to identify the proposed redactions
in Docket Numbers 43 and 45. See Dkts. 44, 46.
2
  The Foreign Mailing Defendants include Defendants Mohammed bin Salman Bin Abdulaziz Al
Saud (“Defendant bin Salman”), Prince Mohammed Bin Salman Abdulaziz Foundation d/b/a
MiSK Foundation (“Defendant MiSK Foundation”), Bader Alasaker (“Defendant Alasaker”),
Saud Alqahtani, Ahmed Alassiri (“Defendant Alassiri”), Khalid Ibrahim Abdulaziz Algasem
(“Defendant Algasem”), Mishal Fahad Alsayed (“Defendant Alsayed”), Bandar Saeed Alhaqbani,
Ibrahim Hamad Abdulrahman Alhomid, Saud Abdulaziz Alsaleh, and Mohammed Alhamed.
3
  The eleven defendants that comprise the Alternative Service Defendants are the same defendants
that comprise the Foreign Mailing Defendants.
                                                 2
            Case 1:20-cv-02146-TJK Document 47 Filed 10/29/20 Page 3 of 6




Plaintiff also identified additional means through which Plaintiff could effect service on the

Alternative Service Defendants (the “Supplemental Alternative Service Methods”) should “the

Court wish[] to supplement service beyond” the Alternative Service Methods. Id. Plaintiff

requested and was granted leave to file the Alternative Service Motion under seal in order “to

ensur[e] that the Alternative Service Defendants are not able to frustrate Plaintiff’s ability to

effectuate service through the reliable and personalized means proposed in the Alternative Service

Motion.” Dkt. 14 at 3. Plaintiff stated that he “will move to unseal” the Alternative Service Motion

and related sealed documents “[o]nce he has successfully effectuated service on the Alternative

Service Defendants under Rule 4(f)(3) and Rule 4(h)(2).” Id. at 7.

       3.      On September 15, 2020, the Court entered an Order granting the Foreign Mailing

Sealing Motion and the Alternative Service Sealing Motion. See Sept. 15, 2020 Minute Order;

Dkt. 16; Dkt. 17.

       4.      On September 16, 2020, Plaintiff initiated service under Rules 4(f)(2)(C)(ii) and

4(h)(2) by providing the United States District Court, District of Columbia Clerk’s Office with

eleven Notices of Electronic Filing for Affidavits Requesting Foreign Mailing and eleven Service

Packages (as defined in the Foreign Mailing Sealing Motion). On September 25, 2020, the Service

Packages were mailed from the Clerk’s Office via DHL to the Foreign Mailing Defendants in the

Kingdom of Saudi Arabia. The Service Packages were successfully delivered to six of the eleven

Foreign Mailing Defendants. Dkt. 37, Defendant Alassiri Return of Service; Dkt. 38, Defendant

Alasaker Return of Service; Dkt. 39, Defendant Algasem Return of Service; Dkt. 40, Defendant

Alsayed Return of Service; Dkt. 41, Defendant bin Salman Return of Service; Dkt. 42, Defendant

MiSK Foundation Return of Service.



                                                 3
            Case 1:20-cv-02146-TJK Document 47 Filed 10/29/20 Page 4 of 6




       5.      On September 22, 2020, the Court issued a Sealed Order (“Alternative Service

Order”) granting Plaintiff’s Motion for Alternative Service pursuant to Rules 4(f)(3) and 4(h)(2),

authorizing the Alternative Service Methods. Dkt. 15. As described in more detail in the Affidavit

of Thomas Musters as Proof of Service of Summons and Complaint on the Alternative Service

Defendants via WhatsApp and Signal (“Musters Affidavit”), on September 22, 2020, and

September 23, 2020, Plaintiff served each of the Alternative Service Defendants via WhatsApp

message and five of the Alternative Service Defendants via Signal message, pursuant to Appendix

A of the Alternative Service Order, thereby successfully effectuating service on each of the

Alternative Service Defendants pursuant to the Alternative Service Order. Dkt. 35.

       6.      As described in more detail in the Declaration of David Pressman as Proof of

Service of Summons and Complaint on the Alternative Service Defendants (“Pressman

Declaration”), Plaintiff also effectuated service on the Alternative Service Defendants via mail

pursuant to the Alternative Service Order. Dkt. 36.

       7.      Because Plaintiff has now served the Foreign Mailing Defendants, as well as the

Alternative Service Defendants consistent with the Court’s Alternative Service Order, sealing of

the portions of any document related to the methods of service effectuated on those defendants is

no longer required.

       8.      Plaintiff proposes to keep under seal at this time information pertaining to the

Supplemental Alternative Methods of Service that have not been ordered by the Court nor

attempted by Plaintiff for the same reasons as stated in Plaintiff’s Motion for Leave to File Motion

for Alternative Service under Seal. See Dkt. 14.

       9.      Therefore, in accordance with Plaintiff’s pledge to move to unseal documents after

successfully effectuating service (Dkt. 9 at 6–7; Dkt. 14 at 7), Plaintiff respectfully requests an

                                                 4
         Case 1:20-cv-02146-TJK Document 47 Filed 10/29/20 Page 5 of 6




Order: (1) unsealing Docket Number 9 (August 21, 2020 Sealed Motion), Docket Number 14-5

(Exhibit E to September 11, 2020 Sealed Motion), Docket Number 15 (September 22, 2020 Sealed

Order), Docket Number 16 (September 15, 2020 Sealed Affidavits), Docket Number 18

(September 25, 2020 Sealed Document), and Docket Number 19 (September 25, 2020 Sealed

Document), including any attachments; and (2) replacing previously sealed Docket Number 14

(September 11, 2020 Sealed Motion), Docket Number 14-1 (Exhibit A to September 11, 2020

Sealed Motion), Docket Number 14-2 (Exhibit B to September 11, 2020 Sealed Motion), Docket

Number 14-3 (Exhibit C to September 11, 2020 Sealed Motion), Docket Number 14-4 (Exhibit D

to September 11, 2020 Sealed Motion), and Docket Number 17 (Sealed Motion filed September

15, 2020) with redacted versions filed separately under seal as Docket Numbers 43 and 45 as

follows: Docket Number 14 with Docket Number 43, Docket Number 14-1 with Docket Number

43-1, Docket Number 14-2 with Docket Number 43-2, Docket Number 14-3 with Docket Number

43-3, Docket Number 14-4 with Docket Number 43-4, and Docket Number 17 with Docket

Number 45.

       WHEREFORE, Plaintiff respectfully requests this Court issue an Order (1) unsealing

Docket Numbers 9, 14-5, 15, 16, 18, and 19, including any attachments, and (2) replacing

previously sealed Docket Numbers 14, 14-1, 14-2, 14-3, 14-4, and 17 with redacted versions filed

separately under seal as Docket Numbers 43 and 45 as follows: Docket Number 14 with Docket

Number 43, Docket Number 14-1 with Docket Number 43-1, Docket Number 14-2 with Docket

Number 43-2, Docket Number 14-3 with Docket Number 43-3, Docket Number 14-4 with Docket

Number 43-4, and Docket Number 17 with Docket Number 45.




                                               5
  Case 1:20-cv-02146-TJK Document 47 Filed 10/29/20 Page 6 of 6




Dated: October 29, 2020                  Respectfully submitted,

                                         JENNER & BLOCK LLP

                                         /s/ David Pressman
                                         David Pressman (admitted pro hac
                                         vice)
                                         D.C. Bar No. 1013431
                                         Jenner & Block LLP
                                         919 Third Avenue
                                         New York, NY 10022
                                         Telephone: (212) 891-1654
                                         Fax: (212) 891-1699
                                         dpressman@jenner.com


                                         /s/ Lindsay Harrison
                                         Lindsay Harrison
                                         D.C. Bar No. 977407
                                         Jenner & Block LLP
                                         1099 New York Avenue, NW
                                         Suite 900
                                         Washington, DC 20001-4412
                                         Telephone: (202) 639-6865
                                         Fax: (202) 639-6066
                                         lharrison@jenner.com

                                         Counsel for Plaintiff




                                6
